PER CURIAM.
On the main appeal, we reverse and remand with direction to calculate a reasonable attorney’s fee in accordance with the guidelines set out in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). The mortgage required appellants to pay a reasonable fee. There being no percentage recited in the instrument, section 687.06, Florida Statutes (1985) does not apply.1 See Sepler v. Emanuel, 388 So.2d 28 (Fla. 3d DCA 1980); Dean v. Coyne, 455 So.2d 576 (Fla. 4th DCA 1984).
We affirm the cross appeal.
GLICKSTEIN and GUNTHER, JJ., concur.
LETTS, J., dissents with opinion.

. 687.06 Attorney’s fee in enforcing nonusurious contracts; proviso; insurance premiums; attorney’s fee provided in note. — This chapter shall not be so construed as to prevent provision for the payment of such attorney’s fees as the court may determine in cases brought before the court to be reasonable and just for legal services rendered in enforcing nonusurious contracts, either at law or in equity. This chapter shall not be construed so as to prohibit mortgagees from contracting for or collecting premiums for insurance actually issued on the property mortgaged, with the usual loss payable or mortgage clause attached thereto; provided further, that it shall not be necessary for the court to adjudge an attorney’s fee, provided in any note or other instrument of writing, to be reasonable and just, when such fee does not exceed 10 percent of the principal sum named in said note, or other instrument in writing.